COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Danna Letrice Harris v. Me Alpha

Appellate case number:     01-18-00566-CV

Trial court case number: 1108977

Trial court:               County Civil Court at Law No. 4 of Harris County

        The reporter’s record was originally due on August 6, 2018. The court reporter advised this
Court that appellant had not requested preparation of the reporter’s record. The Court advised
appellant that she had not requested preparation of the reporter’s record and that the briefs would
be ordered filed without the benefit of a reporter’s record unless she notified this Court that she
had requested preparation of the reporter’s record. We received no response from appellant and no
reporter’s record has been filed.
         Accordingly, the court will consider and decide those issues or points that do not require a
reporter’s record for a decision. See TEX. R. APP. P. 37.3(c) (stating that, if clerk’s record has been
filed, appellate court may consider and decide those issues or points that do not require a reporter’s
record).

       Appellant’s brief must be filed no later than 30 days after the date of this order.

       Appellees’ brief will be due within 30 days after appellants’ brief has been filed.

       It is so ORDERED.

Judge’s signature: ____/s/ Justice Richard Hightower____________
                    Acting individually  Acting for the Court


Date: __January 24, 2019___